 1
 2                               UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                  ***
 5   FIRST WORLD LIMTED, et al.,                            Case No. 2:18-CV-01997-KJD-VCF
 6                                            Plaintiffs,                      ORDER
 7           v.
 8   MIBC HOLDINGS, LTD., et al.,
 9                                          Defendants.
10
11          Plaintiffs’ complaint was filed on October 16, 2018. Federal Rule of Civil Procedure
12   4(m) requires service of summons and complaint to be made upon a defendant 90 days after the
13   filing of the complaint. The 90 day time period for effecting service of the summons and
14   complaint upon Defendants expired no later than January 14, 2019. On January 28, 2019, the
15   Clerk of the Court ordered Plaintiffs to file proof of service of the summons and complaint on
16   Defendant International Sovereign Banking Corporation and on Defendant Global Payout, Inc.
17   no later than February 27, 2019, and warned Plaintiffs that failure to do so could result in the
18   complaint against Defendant being dismissed without prejudice.
19          Plaintiffs have neither filed proof of service of the summons and complaint within the
20   time allotted by the Federal Rules of Civil Procedure, nor responded in any manner. Therefore,
21   the action against Defendants International Sovereign Banking Corporation and Global Payout,
22   Inc. only is dismissed without prejudice.
23   IT IS SO ORDERED.
24          DATED this 11th day of March 2019.
25
                                                                   ______________________________
26                                                                 The Honorable Kent J. Dawson
27                                                                  United States District Judge

28
